

117 S2472 IS: Stop shielding Assets from Corporate Known Liability by Eliminating non-debtor Releases Act
U.S. Senate
2021-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2472IN THE SENATE OF THE UNITED STATESJuly 26, 2021Mr. Blumenthal (for himself and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo prohibit the non-consensual release of claims by States, municipalities, federally recognized Tribes, or the United States against non-debtors, and for other purposes.1.Short titleThis Act may be cited as the Stop shielding Assets from Corporate Known Liability by Eliminating non-debtor Releases Act or the SACKLER Act.2.Non-debtor releases(a)Prohibition on certain non-Debtor releasesSection 105(b) of title 11, United States Code, is amended by striking a court may not and all that follows, and inserting the following: a court may not—(1)appoint a receiver in a case under this title; or(2)except as provided by section 524(g) of this title, enjoin or release a claim against a non-debtor by a State, municipality, federally recognized Tribe, or the United States..(b)Temporary stay on actions against non-DebtorsSection 105 of title 11, United States Code, is amended by adding at the end the following:(e)Notwithstanding subsection (b)(2), a court may issue an order staying, for a period not to exceed 90 days, the commencement or continuation, including the issuance or employment of process, of a judicial, administrative, or other action or proceeding by a State, municipality, federally recognized Tribe, or the United States against a non-debtor that was or could have been commenced before the commencement of the case under this title, or to recover a claim against a non-debtor that arose before the commencement of the case under this title..